DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 21-23, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 17, lines 3 and 4, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 18, lines 2 and 3, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 19, lines 3-4, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.

             In claim 22, lines 2-3, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 23, line 2, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 26, lines 2 and 3, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 28, lines 4, 5, 7, 8, 10, 12-14, 20, 23, 27, 28 and 31, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 16-19, 21-24 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperger (WO 2016/123643 A1; equivalent to U.S. Patent Application Publication 2018/0002836 A1).
             Regarding claim 16, Sperger (see the entire document, in particular, paragraphs [0001], [0012] – [0017], [0021], [0022], [0024], [0025], [0028], [0033], [0044] – [0048] and [0057] – [0059] of U.S. Patent Application Publication 2018/0002836 A1) teaches a process of making a regenerated cellulosic molded body (see paragraph [0001] of Sperger), including the steps of (a) supplying a starting material which includes cellulose and at least one foreign matter (see paragraphs [0057] – [0059] of Sperger); (b) transferring at least a part of the starting material with at least a part of the at least one foreign matter into a spinning mass which additionally contains a solvent for solving at least a part of the cellulose of the starting material in the solvent (see paragraphs [0014] – [0016] and [0044] – [0048] of Sperger); (c) adjusting a desired or pre-given residual concentration of the at least one foreign matter in the molded body for obtaining a function of the at least one foreign matter in the molded body (see paragraph [0013] of Sperger); and (d) extruding the spinning mass to the molded body and subsequently precipitating in a spinning bath, wherein thereby the molded body is obtained, wherein the molded body includes cellulose and at least a part of the at least one foreign matter (see paragraphs [0013], [0016] and [0017] of Sperger).
             Regarding claim 17, see paragraphs [0013], [0016] and [0017] of Sperger.
             Regarding claim 18, see paragraph [0033] of Sperger.

             Regarding claims 21 and 22, see paragraphs [0022] and [0024] of Sperger.
             Regarding claim 23, see paragraphs [0021] and [0025] of Sperger.
             Regarding claim 24, Sperger does not teach a bleaching step.
             Regarding claim 27, see paragraph [0028] of Sperger.
             Regarding claim 28, see paragraphs [0012] and [0021] of Sperger.
             Regarding claim 29, see paragraphs [0057] – [0059] of Sperger.
             Regarding claim 30, see paragraphs [0022] and [0024] of Sperger.
Claim(s) 16, 19, 24 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hartmann et al (U.S. Patent Application Publication 2010/0294980 A1).
             Regarding claim 16, Hartmann et al (see the entire document, in particular, paragraphs [0004], [0028], [0029], [0103] – [0105] and [0109] – [0111]) teaches a process of making a regenerated cellulosic molded body (see paragraph [0004] of Hartmann et al), including the steps of (a) supplying a starting material which includes cellulose and at least one foreign matter (see paragraph [0028] of Hartmann et al); (b) transferring at least a part of the starting material with at least a part of the at least one foreign matter into a spinning mass which additionally contains a solvent for solving at least a part of the cellulose of the starting material in the solvent (see paragraphs [0028] and [0104] of Hartmann et al); (c) adjusting a desired or pre-given residual concentration of the at least one foreign matter in the molded body for obtaining a function of the at least one foreign matter in the molded body (see paragraphs [0028] and [0029] of Hartmann et al); and (d) extruding the spinning mass to the molded body 
             Regarding claim 19, see paragraph [0028] of Hartmann et al.
             Regarding claim 24, Hartmann et al does not teach a bleaching step.
             Regarding claim 27, see paragraph [0004] of Hartmann et al.
             Regarding claim 28, see paragraphs [0004], [0105], [0109] and [0111] of Hartmann et al.
             Regarding claim 29, see paragraphs [0105] and [0109] of Hartmann et al.
Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Redlinger et al (U.S. Patent Application Publication 2013/0108676 A1).
             Regarding claim 29, Redlinger et al (see the entire document, in particular, paragraphs [0042] and [0049]) teaches the use of a staring material which includes cellulose and at least one foreign matter (see paragraphs [0042] and [0049] of Redlinger et al).
             Regarding claim 30, see paragraph [0049] of Redlinger et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperger (WO 2016/123643 A1; equivalent to U.S. Patent Application Publication 2018/0002836 A1) as applied to claims 16-19, 21-24 and 27-30 above, and further in view of Redlinger et al (U.S. Patent Application Publication 2013/0108676 A1).
             Regarding claim 20, Sperger does not explicitly teach (1) at least one foreign matter (elastane) included with the cellulose. Redlinger et al (see the entire document, in particular, paragraphs [0042] and [0049]) teaches including at least one foreign matter (elastane) with the cellulose (see paragraphs [0042] and [0049] of Redlinger et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one foreign matter (elastane) with the cellulose in the process of Sperger in view of Redlinger et al in order to provide the cellulosic product with desired properties (see paragraph [0049] of Redlinger et al).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperger (WO 2016/123643 A1; equivalent to U.S. Patent Application Publication 2018/0002836 A1) as applied to claims 16-19, 21-24 and 27-30 above, and further in view of von der Eltz (U.S. Patent 5,609,676 A).
             Regarding claim 25, Sperger does not explicitly teach that (1) prior to solving, the starting material is presorted by colors in multiple color groups and respectively only presorted starting material of a common color group is solved. von der Eltz (see the entire document, in particular, col. 1, lines 21-34; col. 4, lines 28-31) teaches that, prior to solving, the starting material is presorted by colors in multiple color groups and respectively only presorted starting material of a common color group is solved (see col. 1, lines 30-34 and col. 4, lines 28-31 of von der Eltz), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to presort starting material by colors (prior to solving) in multiple color groups and respectively only presorted starting material of a common color group is solved in the process of Sperger in view of von der Eltz in order to solve the problem of disposing of colored waste textiles (see col. 1, lines 21-29 of von der Eltz).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperger WO 2016/123643 A1; equivalent to U.S. Patent Application Publication 2018/0002836 A1) as applied to claims 16-19, 21-24 and 27-30 above, and further in view of Ruf (U.S. Patent Application Publication 2002/0189035 A1).
             Regarding claim 26, Sperger does not explicitly teach (1) the amount of foreign matter in the molded body. Ruf (see the entire document, in particular, paragraphs [0003], [0013], [0022] and [0024]) teaches a process of making a regenerated cellulosic molded body (see paragraphs .
Claims 17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (U.S. Patent Application Publication 2010/0294980 A1) as applied to claims 16, 19, 24 and 27-29 above, and further in view of Hansen (U.S. Patent Application Publication 2003/0205626 A1).
             Regarding claim 17, Hartmann et al does not explicitly teach the step of (1) partially removing at least one foreign matter from a material. In the analogous art of separation, Hansen (see the entire document, in particular, paragraph [0010]) teaches the step of partially removing at least one foreign matter from a material (see paragraph [0010] of Hansen) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partially remove at least one foreign matter from a material in the process of Hartmann et al in view of Hansen in order to use a discarded product as a source for recycled products (see paragraph [0010] of Hansen).
             Regarding claims 22 and 23, see paragraph [0010] of Hansen.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (U.S. Patent Application Publication 2010/0294980 A1) as applied to claims 16, 19, 24 and 27-29 above, and further in view of Binder (U.S. Patent Application Publication 2011/0236678 A1).
Regarding claim 18, Hartmann et al does not explicitly teach (1) that the starting material includes cellulose to be recycled, which is completely or partially made of remains from clothing manufacture and/or old clothes. Binder (see the entire document, in particular, paragraphs [0001], [0027] and [0029]) teaches a process of recycling used clothing and domestic textiles (see paragraph [0001] of Binder), wherein the starting material includes cellulose to be recycled, which is completely or partially made of remains from clothing manufacture and/or old clothes (see paragraphs [0001] and [0029] of Binder), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a starting material which includes cellulose to be recycled, which is completely or partially made of remains from clothing manufacture and/or old clothes in the process of Hartmann et al in view of Binder in order to make new and useful products with an increased economic value (see paragraph [0027] of Binder).
Claims 20, 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (U.S. Patent Application Publication 2010/0294890 A1) as applied to claims 16, 19, 24 and 27-29 above, and further in view of Redlinger et al (U.S. Patent Application Publication 2013/0108676 A1).
             Regarding claim 20, Hartmann et al does not explicitly teach (1) at least one foreign matter (elastane) included with the cellulose. Redlinger et al (see the entire document, in particular, paragraphs [0042] and [0049]) teaches including at least one foreign matter (elastane) with the cellulose (see paragraphs [0042] and [0049] of Redlinger et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one foreign matter (elastane) with the cellulose in the 
             Regarding claims 21 and 30, see paragraph [0049] of Redlinger et al.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (U.S. Patent Application Publication 2010/0294980 A1) as applied to claims 16, 19, 24 and 27-29 above, and further in view of von der Eltz (U.S. Patent 5,609,676 A).
              Regarding claim 25, Hartmann et al does not explicitly teach that (1) prior to solving, the starting material is presorted by colors in multiple color groups and respectively only presorted starting material of a common color group is solved. von der Eltz (see the entire document, in particular, col. 1, lines 21-34; col. 4, lines 28-31) teaches that, prior to solving, the starting material is presorted by colors in multiple color groups and respectively only presorted starting material of a common color group is solved (see col. 1, lines 30-34 and col. 4, lines 28-31 of von der Eltz), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to presort starting material by colors (prior to solving) in multiple color groups and respectively only presorted starting material of a common color group is solved in the process of Hartmann et al in view of von der Eltz in order to solve the problem of disposing of colored waste textiles (see col. 1, lines 21-29 of von der Eltz).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (U.S. Patent Application Publication 2010/0294980 A1) as applied to claims 16, 19, 24 and 27-29 above, and further in view of Ruf (U.S. Patent Application Publication 2002/0189035 A1).
             Regarding claim 26, Hartmann et al does not explicitly teach (1) the amount of foreign matter in the molded body. Ruf (see the entire document, in particular, paragraphs [0003], 
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742